      Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 1 of 58



 1   DANIEL ROBERT BARTLEY (SBN 79586)
     BARTLEY LAW OFFICES
 2   Pruneyard Towers – South Tower
     1999 South Bascom Avenue, Suite 700
 3   Campbell, CA 95008-2205
     Main Telephone 408-879-2643
 4   Attorney Direct Telephone 415-847-2060
     Attorney Fax 415-842-0300
 5   E-mail DanielBartleyLaw@aol.com
 6   Attorneys for Deborah Cullen, Relator
 7
                                   UNITED STATES DISTRICT COURT
 8                                NORTHERN DISTRICT OF CALIFORNIA
                                         (SAN FRANCISCO)
 9
     UNITED STATES and STATE OF           *              Case No. 15-cv-01188-EDL
10   CALIFORNIA ex rel. DEBORAH           *
     CULLEN,                              *              REVISED DECLARATION OF
11                       Plaintiffs,      *              RELATOR DEBORAH CULLEN
     vs.                                  *              IN OPPOSITION TO DEFENDANTS'
12                                        *              MOTION FOR SUMMARY JUDGMENT
     ASSOCIATION OF BEHAVIOR              *              ON QUI TAM COMPLAINT AND IN
13   CONSULTANTS, WILLIAM J. PALYO, *                    OPPOSITION TO DEFENDANTS'
     and DOES 1-20,                       *
14                                        *              MOTION FOR SUMMARY JUDGMENT
                        Defendants.       *              ON DEFENDANTS' COUNTERCLAIM
15   and                                  *
                                          *              FRCP Rule 56
16   ASSOCIATION OF BEHAVIOR              *
     CONSULTANTS and WILLIAM J.           *              Judge:          Hon. Elizabeth D. Laporte
17   PALYO,                               *                              U.S. Magistrate Judge
                                          *              Date:           March 6, 2019, Wednesday
18                      Cross-Plaintiffs, *              Time:           9:00 A.M.
     vs.                                  *              Place           U.S. Courthouse
19                                        *                              450 Golden Gate Avenue
     DEBORAH CULLEN,                      *                              15th Floor, Courtroom E
20                                        *
                        Cross-Defendant. *                               San Francisco, CA 94102
21   _________________________________ *
22             At the March 6, 2019, hearing, the Court directed Relator's counsel to file, within 20
23   days, a revised Declaration of Relator Deborah Cullen, more clearly presenting the exhibits and
24   their source. This is such revised declaration.
25             The undersigned, Relator Deborah Cullen, declares the following to be true, to be facts
26   personally known to me (except when stated on information and belief, in which case I believe
27   them to be true), and to be facts to which I am willing and competent to testify if called upon to
28   do so:


     US ex rel Cullen v ABC, 15-cv-01188-EDL, Revised Relator's Decl in Opp to Defendants' MSJs
      Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 2 of 58



 1             1. (a) My name is Deborah Cullen. I am a resident of Santa Rosa, Sonoma County,
 2   California. (b) I am the whistleblower ("Relator") in this qui tam action brought on behalf of the
 3   United States pursuant to the False Claims Act and on behalf of the State of California pursuant
 4   to the California False Claims Act.
 5             2. On pages 2 and 16 of Defendants' brief in support of their motion for summary
 6   judgment as to my qui tam Complaint (Dkt 99-2, p 7 and p 16 – Def Brf 2:20-21 and 15:5-9, ),
 7   Defendants represent to the Court that the filing of my qui tam Complaint occurred on March 16,
 8   2015. Such representation is untrue. My qui tam complaint (Dkt 1) was filed on March 12,
 9   2015, and my state court employment law complaint (Dkt 100-2, p 38) was filed four days later,
10   on March 16, 2015. The fact that my qui tam Complaint was filed four days prior to my state
11   court wrongful termination Complaint is a material issue in this case.
12             3. On page 10 of Defendants' brief in support of their motion for summary judgment as
13   to my qui tam Complaint (Dkt 99-2, p 10 – Def Brf 10:9-21), Defendants assert that I stated that
14   I failed to communicate with any government official prior to filing of complaint. This is a blatant
15   distortion of material facts and a misuse of semantics on this issue. While I personally did not
16   communicate directly with government counsel until after my qui tam Complaint was filed, my
17   counsel contacted AUSA Sara Winslow at the local US Attorney's Office on February 23, 2015,
18   via email. In addition, my counsel on or about February 23, 2015, approximately three weeks
19   prior to the March 12, 2015, filing of my qui tam Complaint, provided my Confidential Disclosure
20   Statement to the US Attorney General, the local US Attorney's Office, and the State of California
21   Attorney General a Confidential Disclosure Statement, with a copy to me. I personally directly
22   communicated with government officials, for the first time, on September 22, 2015 at the Rela-
23   tors' meeting in San Francisco.
24             4. On page 2 of Defendants' brief in support of their motion for summary judgment as to
25   my qui tam Complaint (Dkt 99-2, p 2 – Def Brf 2:2-4), Defendants falsely assert "Cullen previ-
26   ously asserted and settled on her own behalf, the same claims before the State Court". The
27   settlement in my personal state court action applied only to my causes of action for whistleblower
28   retaliation, wrongful termination, and unpaid wages owed after Defendants did a retaliatory


     US ex rel Cullen v ABC, 15-cv-01188-EDL, Revised Relator's Decl in Opp to Defendants' MSJs         -2-
      Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 3 of 58



 1   reduction of my hourly pay rate, refused to pay wages for hours I worked, and then unlawfully
 2   terminated my caseload hours. I never ever asserted in my individual state court action any of the
 3   causes of action asserted in my qui tam Complaint.
 4             5. Defendants made false claims to the United States and to the State of California, and
 5   other government entities in the State of California, in the form of fraudulent billing. I acquired
 6   this information solely a result of my own first-hand knowledge while an employee of ABC.
 7             6. For a period of over 15 years, from my hire date in May 1999 to February 28, 2014,
 8   Defendant ABC employed me as a behavioral support specialist doing hands-on work with
 9   disabled children having special needs. During those more than 15 years, I worked client cases as
10   a Behavior support staff under Supervisor Jody Neeson and under Alicia Panza Clark. My work
11   with ABC entailed assignments per child lasting on average 1½ to 2 years, and such work
12   occurred in Marin County, Sonoma County, and Napa County, California. I did such work via
13   the North Bay Regional Center, the Novato Unified School District, the Sebastopol School
14   District, the Santa Rosa City School District, the Sonoma County Office of Education, Rincon
15   Valley School District, and the early preschool intervention programs, Redwood Constortium
16   Preschool Program. I regularly and accurately submitted to ABC my hours worked, via a time
17   sheet. ABC fired me following my discovery, on my own, of fraudulent billing of hours and
18   expenses by ABC, and my refusal to acquiesce in such fraudulent billing. Throughout the course
19   of my employment as with ABC, I, in the ordinary course of business, as part of my regular job
20   duties, kept records of client case notes, client reports, client calendars, my time sheets, and
21   payroll records. With parent permission, I retained all my documentation at the closing of each
22   case I handled. In addition, though I was not given a manager title or manager pay, ABC, over
23   the course of my employment, instructed me to do supervision duties, of writing client assessment
24   reports, supervising behavior instructors designing behavior instructors' schedules, designing
25   client programs, and collecting behavior instructors' time sheets. ABC regularly would submit
26   invoices to government entities for payment of claims for the work of ABC behavior specialists
27   and other employees.
28   \\\


     US ex rel Cullen v ABC, 15-cv-01188-EDL, Revised Relator's Decl in Opp to Defendants' MSJs            -3-
      Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 4 of 58



 1             7. ABC's work is to "provide behavior intervention developers and behavior intervention
 2   implementers to children 3 – 21 with developmental disabilities. ABC contracts with the North
 3   Bay Regional Center, for funding tied to Social Security, MediCal, and other State of California
 4   funding. Regional Center case managers closely aligned with ABC supervisors distribute the
 5   contracts, and this is where the overstepping of funding boundaries occurred, and, on information
 6   and belief, continues to occur. On average, Defendant ABC had, and has, eight to ten staff,
 7   working approximately 870 cases a year in Sonoma, Napa, and Marin counties. A privately held
 8   company founded in 1979, ABC, on information and belief, has approximately $7.42 million in
 9   annual revenue.
10             8. ABC consists of owner and CEO William J. Palyo, Program Directors, Program
11   Coordinators, Program Administrators, Behaviorists/Supervisors, and Support Specialists.
12             9. Individual Defendant William J. Palyo ("Palyo"), throughout my period of
13   employment with ABC, was, and, on information and belief, continues to be, the CEO and
14   principal of ABC. Now a multi-millionaire, Mr. Palyo once asserted, "I raised four kids – I have a
15   lot of integrity." A former San Francisco police officer, Mr. Palyo has two or three other police
16   officers involved in the ABC business.
17             10. ABC is a “fee for service” company that acquires contracts through parents,
18   insurance services, the Regional Centers, and more. ABC provides services to families receiving
19   MediCal services for their children. Almost all of these individuals are Federal SSI and MediCal
20   recipients. The Regional Center distributes vendor funding for individuals with disabilities,
21   and developmental delays receiving Federal and State certification for funding. The Regional
22   Center and Educational funding sources are block grants obtained through the State and Federal
23   Government for these clients. Depending on the type of contract, the services are billed through
24   the Regional Center, County Offices of Education, privately, and Medical Insurance. ABC
25   maintains vendor services funded through the Regional Center based on the individual needs of
26   the client. ABC over-billed these contracts with the Regional Center, insurance companies, and
27   the respective County Offices of Education.
28   \\\


     US ex rel Cullen v ABC, 15-cv-01188-EDL, Revised Relator's Decl in Opp to Defendants' MSJs          -4-
      Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 5 of 58



 1             11. ABC contracts with the multiple vending agencies that distribute funds under federal
 2   and state block grant programs. Several of the administrators and payroll personnel work for
 3   both ABC and the government funding agencies. Such individuals are enmeshed in the inner
 4   workings of the financial vending portion of contracts for non-profit agencies, among the Sonoma
 5   Valley School District, the Santa Rosa City School District, the Marin County Office of
 6   Education, the North Bay Regional Center, the Sonoma County Office of Education, the Napa
 7   Office of Education, the Petaluma Valley School District, the Rincon Valley School District, the
 8   Redwood Consortium, and the Sebastopol City School District.
 9             12. ABC works within at least six different counties of California, servicing children,
10   families, and adults with developmental delays. ABC contracts services through the Regional
11   Centers and Offices of Education within Sacramento County, Sonoma County, Mendocino
12   County, Solano County, San Francisco County, and Marin County.
13             13. There is a very high level of enmeshment of these program directors, coordinators,
14   and administrators among the three different agencies, ABC, the Regional Centers, and Offices of
15   Education. For example: The Napa Office of Education employs Jody Neeson in the Non-
16   intensive preschool program, who is a Program Administrator/Behaviorist/Supervisor of ABC and
17   receives funding for home programs from the North Bay Regional Center. The ABC administra-
18   tor for payroll, Brian Clark, previously worked as a funding administrator for the North Bay
19   Regional Center. ABC psychologists, administrators, behaviorists and regional center case
20   workers overlapped employment within the programs.
21             14. ABC and Palyo, by and through their management and employees, knowingly and
22   unscrupulously over-billed, padded hours, billed excessive mileage, billed for mileage not driven,
23   and charged for phantom services through: individual client contracts, client respite services,
24   group services for clients, and respite services. I learned this information through my own work,
25   in which I discovered, through paperwork and through communications with families of the
26   children assigned to me, that there were serious and pervasive irregularities in billing practices at
27   ABC.
28   \\\


     US ex rel Cullen v ABC, 15-cv-01188-EDL, Revised Relator's Decl in Opp to Defendants' MSJs          -5-
      Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 6 of 58



 1             15. Incident to my day-to-day work at ABC, I documented notes that included program
 2   development, client behaviors, calendar schedules, and attendance of Client participants and all
 3   ABC employees on a daily basis for each client with whom I worked. I sustained personal
 4   knowledge of all Supervisor Hours attended or not attended for each of my client cases. I
 5   sustained personal knowledge of the numerous fraudulent verifications forms my Supervisor,
 6   Alicia Panza Clark requested Client families to sign. I kept my records of time sheets, paychecks,
 7   client calendars, and daily notes for each an every client I worked with during my career at ABC.
 8             16. On information and belief, Defendants' false claims to federal, state, and local
 9   government entities in the form of fraudulent billing were, as of the date of filing of my qui tam
10   court Complaint, were in excess of $1.5 million, before trebling and before application of per-
11   incident penalties.
12             17. A few days following the filing of my qui tam case in US District Court, I filed an
13
     employment law court complaint in Sonoma County Superior Court, in Santa Rosa, California,
14
     alleging causes of action for wrongful termination, whistleblower retaliation, and unpaid wages.
15
     Such state court Complaint did not allege any qui tam causes of action, and did not seek any
16
     damages for any government entity.
17
               18. At the inception of my individual and personal employment lawsuit, my counsel and
18
     I had a nearly day-long meeting with a lawyer with Defendants' counsel, Levangie Group, at such
19
     defense counsel's offices in Sacramento. At such meeting, I provided to defense counsel over
20
     10,000 pages of documents, which I explained to defense counsel and used to avail to defense
21
     counsel in extraordinary detail evidence of the billing fraud I had discovered.
22
               19. CEO William Palyo, four Program Directors (Alicia Panza-Clark, Monica Edwards,
23
     Jody Neeson, and Paul Knauss), three Program Administrators (Karen Loeffler, Bryan Clark, and
24
     Marlena Palyo), and seven Supervisors (Zoe Strauss, Karen Loeffler, Jody Neeson, Paul Knauss,
25
     Debbie Groff, Monica Edwards and Alicia Panza-Clark) were fully aware of, and knowingly
26
     participated in, the billing fraud, which billing fraud extended over the entire duration of my
27
     employment, from May 1999 to February 28, 2014.
28


     US ex rel Cullen v ABC, 15-cv-01188-EDL, Revised Relator's Decl in Opp to Defendants' MSJs           -6-
      Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 7 of 58



 1             20. Several weeks after my qui tam case was filed, I attended an in-person day-long
 2   meeting with my attorney at the Office of the U.S. Attorney in San Francisco, representing my
 3   first direct communication with government counsel and government investigators. Present at
 4   such meeting were an Assistant U.S. Attorney, a Deputy California Attorney General, and state
 5   and federal investigators.
 6             21. Once the seal my qui tam lawsuit was unsealed, released I proceeded to request
 7   further discovery of documentation from ABC and North Bay Regional Center, respectively. I did
 8   not gain access to any of the requested discovery documents until well after the any depositions
 9   had occurred. My answers given at my deposition on December 5, 2017, and January 17, 2018,
10   were before completion of discovery. As of the deposition conducted on January 17, 2018, I had
11   no opportunity to review, examine, nor access to any form of discovery I had requested. The
12   answers to questions at my deposition were based on my personal knowledge of my cases notes,
13   my case calendars, my personal time sheets, and check stub records. Only on January 29, 2018,
14   did I receive the first set of discovery documents requested through Elizabeth Caleder, allegedly
15   the NBRC PMK. Via Ms. Calder's deposition, I requested discovery documents on the payment
16   records of NBRC to ABC. In March, 2017, I received discovery documents requested from
17   NBRC. Despite the fact that I had had my counsel serve on ABC a request for documents
18   regarding cases I worked, ABC did not produce such discovery in an organized or timely manner.
19   It was October 2018 before ABC produced disorganized discovery records, via an enormous
20   documents dump of over 10,000 to 15,000 additional documents. Such documents dump
21   contained over 10,000 to 15,000 additional documents that I had to cross-reference with previous
22   discovery. My review and organization of the documents in ABC's served in ABC's 11th-hour
23   documents dump required – and continues to require – hundreds of hours of painstaking work by
24   me.
25             22. Incident to my discovery and study of documents that corroborate my billing fraud
26   claims, I on or about November 15, 2018, found documentary evidence that ABC and Palyo have
27   been augmenting their billing fraud with fraudulent representation of the credentials of ABC
28   professional staff – a very material misrepresentation, given that the conditions of participation for


     US ex rel Cullen v ABC, 15-cv-01188-EDL, Revised Relator's Decl in Opp to Defendants' MSJs         -7-
      Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 8 of 58



 1   ABC to participate in this type of work dictate certain minimum levels of credentials and
 2   licensure. ABC's standard operating procedures included gross misrepresentation employee
 3   credentials. By way of example, ABC, in 2008, submitted a Program Design under service code
 4   048 to obtain a contract to provide BCBA services paid by NBRC. These documents referenced
 5   Program Coordinators that did not have the proper BCBA license to administrate, supervise, or
 6   implement programs as represented in the report. Names of staff for whom ABC claimed false
 7   and fraudulent credentials include, but are not limited to: Michael Dyer; Alyssa Panza-Clark; Lou
 8   Sander; Michael Michael Tonjum.
 9             23. The documents received from the NBRC reflect not only that Palyo billed for the
10   services of employees who were not qualified to render such services, but also billed the NBRC
11   for services rendered by individuals who were not actively employed by ABC.
12             24. ABC submitted verification forms for payment to NBRC that were fraudulent. ABC
13   and Michael Dyer provided NBRC fraudulent documentation of a BCBA credential and number
14   for the time period 2008 up to present. Michael Dyer used an invalid BCBA and non-existent
15   credential from Florida. The NPI registration under taxonomy code 103K00000X allowed
16   Michael Dyer and ABC to fraudulently bill for Medicare and Medicaid services. In ABC's 2008
17   Program Design represents Michael Dyer's credentials as a "Behavior Analyst Certification Board
18   as Board of Certified Behavior Analyst, BCBA, with #1-08-4738. EXHIBIT A1, A2, A3 & B1,
19   B2, B3, B4.
20             25. The National Provider Registry, a NPI information database used by ABC for
21   employee certifications. The website registry notes a disclaimer, "These credential designations
22   will not be verified by NPS". Michael Dyer registered i this database on 3/22/2012 with the same
23   fraudulent BCBA Florida Id# 1-08-4738 used by ABC in their Program Design written by Monica
24   Edwards and Submitted to NBRC to obtain contracted services. Bill Palyo, Monica Edwards,
25   Paull Knauss, and Jody Neeson were fully aware of Michael Dyer's invalid certification. EXHIBIT
26   C1. In fact, this credential has been invalid since 2003 per BCBA credentialing requirements
27   website; "https://www.bacb.com/flcba/" EXHIBIT C2
28   \\\


     US ex rel Cullen v ABC, 15-cv-01188-EDL, Revised Relator's Decl in Opp to Defendants' MSJs         -8-
      Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 9 of 58



 1             26. Alicia Panza Clark represented in her resume that she has a masters degree and ABC
 2   represented that she had a Marriage and Family Therapy, MFT license. Alicia supervised all of my
 3   cases since 2011 without an MFT license. "Specialist possess a Master's or PhD degree in
 4   Behavior Analysis, Educational Psychology, Special Education, Counseling, or a related field with
 5   graduate course credit in Developmental Disabilities." EXHIBIT A2
 6             27. ABC did not retain Dr. Regina Granados, Ph.D. on staff nor did provided her
 7   resume in the the 2008 Program Design. ABC did not use the services of Dr. Regina Grandos,
 8   Michael Tonjum or Lou Sandler during my employment period at ABC. EXHIBIT A1, A2, A3,
 9   A4 & A5.
10             28. I obtained documents from NBRC after Elizabeth Calder's deposition. These
11   document demonstrate examples of verification forms ABC submitted for payment of services not
12   rendered fraudulently using my name. I did not work with this client during January 2013 or
13   February 2013. Refer to Authorization Code #13180768 and #1318-0766. The representative
14   sample is the Invoice History Detail of contracted payments to ABC. This fraudulent billing
15   resulted in payments to ABC. Exhibit D1 & D2.
16             29. In months of January 2013 and February 2013, I worked and billed far less hours for
17   Joshua Swift than for what ABC received payment. My timesheets demonstrate the hours billed in
18   total of 22.5 hours for January. I billed 0 hours for February and ABC billed the this case using
19   my name. Exhibits E1 - E2. ABC billed and received reimbursement from the Regional Center
20   under Authorization #13180766 far more hours than worked on this client case.
21             30. ABC submitted fraudulent Verification forms for Joshua Swift in January 2013 and
22   February 2013 to NBRC using my name to obtain payment for services to the family that I did not
23   render nor bill for. The POS, point of sale in the attachment represents the hourly payment of
24   services for the two clients EXHIBIT F1 - F4
25             31. Paul Knauss submitted duplicate billing for services on behalf of ABC. The
26   following timesheets NBRC received reflect that Mr. Knauss billed for the same days and hours of
27   services on verification forms of different clients in July 2011, July 12th and 27th. Additionally, he
28   \\\


     US ex rel Cullen v ABC, 15-cv-01188-EDL, Revised Relator's Decl in Opp to Defendants' MSJs          -9-
     Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 10 of 58



 1   submitted bills without obtaining parent signatures. This is a representative sample of what the
 2   bulk of ABC's fraudulently invoicing NBRC for payment. EXHIBITS G1-G5
 3             32. ABC routinely billed services not rendered, padded bills with Supervisor hours,
 4   Behavior Instructor hours, and mileage. These two charts are representative examples of amount
 5   of fraudulent charges for two of my clients for the time period ABC rendered services. The POS
 6   and the chart represent the time period ABC contracted with NBRC and over-billed services.
 7   EXHIBITS H1 & H2.
 8

 9                                           INDEX OF EXHIBITS
10   Exhibit A1 – A4           Pages from ABC Program Design, given to NDRC, fraudulently
11                             misrepresenting ABC's employees and ABC employee qualifications
12   Exhibit B1 – B4           Pages of fraudulent Verification Forms Submitted by ABC to NBRC for
13                             payment of BCBA services, using Michael Dyer's name, with a false claim
14                             that Mr. Dyer has a BCBA degree
15   Exhibits C1 and C2        BCBA Requirements of Certification, from the National Providers data
16                             base, showing fraudulent registration of a BCBA number 1-08-4738 for
17                             Michael Dyer, from Florida
18   Exhibits D1 and D2        NBRC Invoice History Detail, showing payments that ABC received from
19                             NBRC for each client, by authorization number
20   Exhibits E1and E2         Cullen Time Sheets (personal time sheets that show Cullen did not work
21                             the hours for which ABC submitted forged verification forms as if they
22                             came from Cullen)
23   Exhibit F1 – F4           Fraudulent Verification Forms ABC submitted to NBRC with Deborah
24                             Cullen's Name Affixed NBRC Purchase Authorization showing client
25                             Authorization Code NBRC referenced in the Invoice History Detail of
26                             payments to ABC
27   \\\
28   \\\


     US ex rel Cullen v ABC, 15-cv-01188-EDL, Revised Relator's Decl in Opp to Defendants' MSJs         -10-
     Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 11 of 58



 1   Exhibit G1 – G5           Program Director Paul Knauss Verification Forms reflecting double-
 2                             billing of hours by Paul Knauss
 3   Exhibits H1 – H2          Charts calculating over-billing and point-of-sale billing pay rates
 4

 5                        SOURCES AND AUTHENTICATION OF EXHIBITS
 6   Exhibits A1 – A4          Produced by NBRC at the deposition of Liz Calder, North Bay Regional
 7                             Center ("NBRC") PMK, in response to documents request. Cullen had
 8                             recognized these documents as consistent with what Cullen had seen
 9                             during her employment at ABC.
10   Exhibits B1 – B4          Produced by ABC as part of documents dump in October 2018, without
11                             tabs, indexes, or any organization. These typewritten documents
12                             are essentially the double set of books, as Cullen handwrote all of hers, as
13                             did all the other employees similarly situated.
14   Exhibits C1 – C2          NPI database and Florida Behavior Analyst website Certification
15                             Committee, public records, accessed and downloaded personally by
16                             Cullen.
17   Exhibits D1 – D2          Produced via the NBRC deposition of Liz Calder, the NBRC PMK.
18   Exhibits E1 – E1          Personal time sheets submitted by Cullen to ABC for her paychecks.
19   Exhibits F1 – F2          Produced by NBRC in response to documents request incident to
20                             deposition of NBRC PMK.
21   Exhibit G1 – G5           Part of disorganized documents dump received in October 2018 from
22                             ABC.
23   Exhibits H1 – H2          Spreadsheet summaries prepared by Cullen, calculating Cullen's hours
24                             worked (extrapolated from Cullen's Client Calendars and Case Notes),
25                             compared to NBRC invoice history detail to client and the ABC
26                             fraudulent verification form (both obtained from NBRC documents
27                             production)
28   \\\


     US ex rel Cullen v ABC, 15-cv-01188-EDL, Revised Relator's Decl in Opp to Defendants' MSJs        -11-
     Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 12 of 58



 1             EXECUTED under penalty of perjury under the laws of the United States and the State
 2   of California, at Santa Rosa, Sonoma County, California, this 26th day of March, 2019.
 3
                                                                 /s/Deborah Cullen
 4
                                                        By:      __________________________________
 5                                                               Deborah Cullen, Relator
 6
                                                                 [Signature on file at Bartley Law Offices.]
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


     US ex rel Cullen v ABC, 15-cv-01188-EDL, Revised Relator's Decl in Opp to Defendants' MSJs           -12-
     Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 13 of 58



 1                                           PROOF OF SERVICE
 2           I declare I am employed in the County of Santa Clara, State of California, by Bartley
     Law Offices, 1999 South Bascom Avenue, Suite 700, Campbell, CA 95008-2205. I certify that I
 3   am over the age of 18.
 4        I hereby certify that on today's date, I electronically filed the foregoing REVISED
     DECLARATION OF RELATOR DEBORAH CULLEN IN OPPOSITION TO
 5   DEFENDANTS' MOTION FOR SUMMARY JUDGMENT ON QUI TAM COM-
     PLAINT AND IN OPPOSITION TO DEFENDANTS' MOTION FOR SUMMARY
 6   JUDGMENT ON DEFENDANTS' COUNTERCLAIM with the Clerk of the United
     States District Court for the Northern District of California by using the District Court's CM/ECF
 7   system. I certify that all the counsel listed below are registered CM/ECF users and that service
     will be accomplished by the CM/ECF system.
 8

 9    Michael L. Levangie, Esq., and                        Kimberly Friday, Assistant U.S. Attorney
      Bryan L. Malone, Esq.                                 Office of the United States Attorney
10    Levangie Law Group                                    450 Golden Gate Avenue, Box 36055
      2021 N Street                                         San Francisco, CA 94102-3495
11    Sacramento, CA 95811                                  Tel 415-436-7102
      Tel 916-448-484999                                    Fax 415-436-6748
12    Fax 916-443-4855                                      KimberlyFriday@usdoj.gov
      Bryan.Malone@LLG-Law.com
13    Michael.Levangie@LLG-Law.com

14    Suneeta D. Femandes, Esq.
      Deputy Attorney General
15    Office of the Attorney General of Califomia
      455 Golden Gate Avenue, Suite 11000
16    San Francisco, CA 94102-7004
      Telephone 415-703-1507
17    Fax 415-703-1234
      Suneeta.Femandes@doj.ca.gov
18
              I declare under penalty of perjury, under the laws of the United States and the State of
19   Califomia, that the foregoing is true and correct and that this declaration was executed on this
     26th day of March, 2019, in the City of Hollister, San Benito County, California.
20
                                                                 /s/Daniel R. Bartley
21                                                               __________________________________
                                                                 Daniel R. Bartley
22

23

24

25

26

27

28


     US ex rel Cullen v ABC, 15-cv-01188-EDL, Revised Relator's Decl in Opp to Defendants' MSJs
 Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 14 of 58




EXHBIT A1 – A4
Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 15 of 58
Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 16 of 58
Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 17 of 58
Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 18 of 58
 Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 19 of 58




EXHBIT B1 - B4
Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 20 of 58
Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 21 of 58
Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 22 of 58
Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 23 of 58
 Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 24 of 58




EXHBIT C1 - C2
   Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 25 of 58




National Provider Identifier
Medicare Registry that retrieves NPPES Profile
NPIDB.org

Status: Active (Since 03/22/2012)
MR. MICHAEL KENT DYER BCBA

NPI Number
1295001352

Entity Type
Individual
Healthcare Provider/Organization Name
MR. MICHAEL KENT DYER BCBA
Provider Business Mailing Address
Copy Mailing Address

First Line
1420 FUNSTON DR
Second Line

City
SANTA ROSA
State
CA
Postal Code (Zip)
95407-6980
Country
US
Phone
707-528-0723
Fax

Provider Business Practice Location
Copy Practice Location

First Line
1420 FUNSTON DR
   Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 26 of 58




Second Line

City
SANTA ROSA
State
CA
Postal Code (Zip)
95407-6980
Country
US
Phone
707-528-0723
Fax

Authorized Official

Title or Position

Name

Credential

Telephone Number

Provider Enumeration Date
03/22/2012
Last Updated
03/22/2012

Is this your account?
Edit Delete Synchronize


Detailed Information
NPI Number 1295001352 has the "Individual" type of ownership and has
been registered to the following primary business legal name (which is a
provider name or healthcare organization name) — MR. MICHAEL KENT
DYER BCBA. Records indicate that the provider gender is "Male". The
     Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 27 of 58




enumeration date of this NPI Number is 03/22/2012. NPI Number
information was last updated on 03/22/2012.

The provider is physically located (Business Practice Location) at:
1420 FUNSTON DR
SANTA ROSA, CA
95407-6980, US
MR. MICHAEL KENT DYER BCBA can be reached at his practice location
using the following numbers:
Phone: 707-528-0723
Fax:
The provider's official mailing address is:
1420 FUNSTON DR
SANTA ROSA, CA
95407-6980, US
The contact numbers associated with the mailing address are:
Phone: 707-528-0723
Fax:



Scope of Practice
The following information about the specialty of the provider is available:

 #       Taxonomy       Taxonomy        License            License State
         Code           Specialty       Number

 1       103K00000      Behavior        1-08-4738          FL
         X              Analyst


Legacy (Non-NPI) Identifiers
For crosswalk purposes, the following (non-NPI) identifiers are available
for this provider:

 #         Provider        Identifier         Identifier        Issuer
           Identifier      Type               State
     Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 28 of 58




Legacy & Proprietary Identifiers Ever
Reported To NPPES
Collection of legacy and proprietary (non NPI) identifiers ever reported for
this provider:

 #         Provider         Identifier      Identifier       Issuer
           Identifier       Type            State



Reference NPI Information. Full replica
of the CMS (NPPES) NPI record
 Field         Value
 Name

 NPI           1295001352

               10-position all-numeric identification number assigned by
               the NPS to uniquely identify a health care provider.

 Entity        Individual
 Type
               Code describing the type of health care provider that is
               being assigned an NPI. Codes are:
                 •   1 = (Person): individual human being who furnishes
                     health care;
                 •   2 = (Non-person): entity other than an individual
                     human being that furnishes health care (for example,
                     hospital, SNF, hospital subunit, pharmacy, or HMO).

 Is Sole       Y
 Propriet
 Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 29 of 58



Propriet
or         Indicate whether provider is a sole proprietor.
             •   A sole proprietor is the sole (the only) owner of a
                 business that is not incorporated; that unincorporated
                 business is a sole proprietorship.
             •   In a sole proprietorship, the sole proprietor owns all
                 of the assets of the business and is solely liable for
                 all of the debts of the business.
             •   There is no difference between a sole proprietorship
                 and a sole proprietor; they are legally a single entity:
                 an individual.
             •   In terms of NPI assignment, a sole proprietor is an
                 Entity type 1 (Individual) and is eligible for only one
                 NPI (the sole proprietorship business is not eligible
                 for its own NPI).
             •   As an individual, a sole proprietorship cannot be a
                 subpart and cannot have subparts. (See NPI Final
                 Rule for information about subparts.)
             •   A sole proprietorship may or may not have
                 employees.
             •   Often, the IRS assigns an EIN to a sole
                 proprietorship in order to protect the sole proprietor's
                 SSN from disclosure in claims or on W-2s. NPPES
                 does not capture a sole proprietorship's EIN.
             •   Many types of health care providers could be sole
                 proprietorships (for example, group practices,
                 pharmacies, home health agencies).

Provider   DYER
Last
 Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 30 of 58



Last
Name       The last name of the provider (if an individual). If the
(Legal     provider is an individual, this is the legal name. This name
Name)      must match the name on file with the Social Security
           Administration (SSA). In addition, the date of birth must
           match that on file with SSA. (First and last names are
           required for initial applications.) The First, Middle, Last and
           Credential(s) fields allow the following special characters:
           ampersand, apostrophe, colon, comma, forward slash,
           hyphen, left and right parentheses, period, pound sign,
           quotation mark, and semi-colon. A field cannot contain all
           special characters.

Provider   MICHAEL
First
Name       The first name of the provider, if the provider is an
           individual.

Provider   KENT
Middle
Name       The middle name of the provider, if the provider is an
           individual.

Provider   MR.
Name
Prefix     The name prefix or salutation of the provider if the provider
Text       is an individual; for example, Mr., Mrs., or Corporal.

Provider   BCBA
Credenti
al Text    The abbreviations for professional degrees or credentials
           used or held by the provider, if the provider is an individual.
           Examples are MD, DDS, CSW, CNA, AA, NP, RNA, or PSY.
           These credential designations will not be verified by NPS.

Provider   1420 FUNSTON DR
First
 Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 31 of 58



First
Line        The first line mailing address of the provider being
Busines     identified. This data element may contain the same
s Mailing   information as ''Provider first line location address''.
Address

Provider    SANTA ROSA
Busines
s Mailing   The City name in the mailing address of the provider being
Address     identified. This data element may contain the same
City        information as ''Provider location address City name''.
Name

Provider    CA
Busines
s Mailing   The State or Province name in the mailing address of the
Address     provider being identified. This data element may contain the
State       same information as ''Provider location address State
Name        name''.

Provider    95407-6980
Busines
s Mailing   The postal ZIP or zone code in the mailing address of the
Address     provider being identified. NOTE: ZIP code plus 4-digit
Postal      extension, if available. This data element may contain the
Code        same information as ''Provider location address postal
            code''.

Provider    US
Busines
s Mailing   The country code in the mailing address of the provider
Address     being identified. This data element may contain the same
Country     information as ''Provider location address country code''.
Code

Provider    707-528-0723
Busines
 Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 32 of 58



Busines
s Mailing   The telephone number associated with mailing address of
Address     the provider being identified. This data element may contain
Telepho     the same information as ''Provider location address
ne          telephone number''.
Number

Provider    1420 FUNSTON DR
First
Line        The first line location address of the provider being
Busines     identified. For providers with more than one physical
s           location, this is the primary location. This address cannot
Practice    include a Post Office box.
Location
Address

Provider    SANTA ROSA
Busines
s           The city name in the location address of the provider being
Practice    identified.
Location
Address
City
Name

Provider    CA
Busines
s           The State or Province name in the location address of the
Practice    provider being identified.
Location
Address
State
Name

Provider    95407-6980
Busines
 Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 33 of 58



Busines
s           The postal ZIP or zone code in the location address of the
Practice    provider being identified. NOTE: ZIP code plus 4-digit
Location    extension, if available.
Address
Postal
Code

Provider    US
Busines
s           The country code in the location address of the provider
Practice    being identified.
Location
Address
Country
Code

Provider    707-528-0723
Busines
s           The telephone number associated with the location address
Practice    of the provider being identified.
Location
Address
Telepho
ne
Number

Provider    03/22/2012
Enumera
tion Date   The date the provider was assigned a unique identifier
            (assigned an NPI).

Last        03/22/2012
Update
Date        The date that a record was last updated or changed.

Provider    M
Gender
Code        The code designating the provider's gender if the provider
            is a person.
 Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 34 of 58




Provider   Male
Gender
           The provider's gender if the provider is a person.

Healthca   103K00000X
re
Provider   The Health Care Provider Taxonomy code is a unique
Taxono     alphanumeric code, ten characters in length. The code set
my Code    is structured into three distinct "Levels" including Provider
#1         Type, Classification, and Area of Specialization.

Healthca   Behavior Analyst
re
Provider   Healthcare Provider Taxonomy #1
Taxono
my 1

Provider   1-08-4738
License
Number     Certain taxonomy selections will require you to enter your
1          license number and the state where the license was issued.
           Select Foreign Country in the state drop down box if the
           license was issued outside of United States. The License
           Number field allows the following special characters:
           ampersand, apostrophe, colon, comma, forward slash,
           hyphen, left and right parentheses, period, pound sign,
           quotation mark, and semi-colon. A field cannot contain all
           special characters. DO NOT report the Social Security
           Number (SSN), IRS Individual Taxpayer Identification
           Number (ITIN) in this section.

Provider   FL
License
Number     Provider License Number State Code #1
State
Code 1

Healthca   Y
re
 Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 35 of 58



re
Provider   Primary Taxonomy:
Primary      •  X - The primary taxonomy switch is Not Answered;
Taxono       •  Y - The taxonomy is the primary taxonomy (there can
my              be only one per NPI record);
Switch 1     •  N - The taxonomy is not the primary taxonomy.
   Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 36 of 58




Michael Dyer Info.bacb.com

bcba.com home BCBA         (apply/maintain/learn more)

shows requirements

Florida Behavior Analyst Certification

BACB.com

https://www.bacb.com/flcba/


FLORIDA BEHAVIOR
ANALYST CERTIFICATION
COMMITTEE

Florida Certified Behavior Analysts (FL-
CBAs)
In October 2003, the BACB assumed all credentialing responsibilities for
former certificants of the Florida Behavior Analysis Certification Program
under the Florida Department of Children and Families. This program has
closed and all of its certification responsibilities and certificants have been
transferred to the BACB*. Former Florida program certificants are permitted
to continue using only the following designations: Florida Certified
Behavior Analyst™ and FL-CBA™.


FL-CBAs have the responsibilities of the BCBA credential and must adhere
to its ethics and maintenance requirements. The FL-CBA credential is only
valid in the state of Florida.
   Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 37 of 58




*Credential monitored by the Florida Behavior Analyst Certification
Committee.


Recertification and renewal applications
for the FL-CBA credential are available
FL-CBA Recertification Application
 Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 38 of 58




EXHBIT D1 – D2
Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 39 of 58
Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 40 of 58
 Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 41 of 58




EXHBIT E1 - E2
          Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 42 of 58



Hi Alicia,

Hereʼs my hours and mileage.

Mathew

1/4 = 4, 8 = 3, 10 = 3, 15 = 3.5

"      Mathew"       Hours: 13
"      "    "        Mileage: 50

Joshua

1/2 = 4, 7 = 4, 14 = 4

"    Joshua "        Hours: 16
"    "     "         Mileage: 60
Andy

1/2 = 2, 3 = 2, 8 = 2, 9 = 2, 10 = 2, 15 = 2

"      Andy " "      Hours: 12
"      "      "      Mileage: 65

Sam E.

1/4 = 2.5, 7 = 2.5, 11 = 3.5, 14 = 2.5

"      Sam E. "      Hours: 11
"      "    "        Mileage: 85

Valerie

1/2 = 2, 3 = 2, 5 = 2, 7 = 2, 8 = 2, 9 = 2, 10 = 2, 11 = 2, 14 = 2, 15 = 2

"      Valerie "     Hours: 20
"      "      "      Mileage: 352


Total Hours and Mileage

"      72 hours total!   !
!      502 miles Regional Center Cases
!      110 miles Kaiser Cases

Deborah

                                               1
          Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 43 of 58



Hi Alicia,

Hereʼs my hours and mileage. My mileage total will not include the insurance cases.

Andy

1/16 = 2, 17 = 2, 22 = 2, 23 = 2, 24 = 2, 25 = 2, 29 = 2, 30 = 2, 31 = 2.5


"      Andy" Hours: 18.5
"      "     Mileage: 108

Joshua

1/ 22 = 3, 28 = 3.5

"      Joshua "       Hours: 6.5
"      "     "        Mileage: 40

Mathew

1/18 = 3.5, 23 = 3.5, 24 = 3, 29 = 3

"      Mathew "       Hours: 13
"      "    "         Mileage: 68

Sam E.

1/16 = 3, 18= 2.5, 25 = 2.5, 30 = 3

"      Sam E. "       Hours: 11
"      "    "         Mileage: 84

Valerie

1/16 = 2, 17 = 2, 18 = 2, 22 = 3, 23 = 2, 24 = 2, 25 = 2, 28 = 3, 29 = 2, 30 = 2, 31 = 3

"      Valerie "      Hours: 25
"      "      "       Mileage: 418

Total Hours and Mileage

"      Total Hours: 74
"      Total Mileage/nbrc cases: 610

Deborah

                                             1
 Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 44 of 58




EXHBIT F1 - F4
Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 45 of 58
Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 46 of 58
Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 47 of 58
Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 48 of 58
 Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 49 of 58




EXHBIT G1 - G5
Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 50 of 58
Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 51 of 58
Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 52 of 58
Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 53 of 58
Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 54 of 58
 Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 55 of 58




EXHIBIT H1 -H2
       Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 56 of 58



These two charts demonstrate the pattern of pattern of overcharging client programs for services
not rendered. I cross-referenced my notes with dates ABC charged for Supervision, Behavioral
Specialists, and Behavioral Instructors. Chart 1 represents overcharged hours and overcharged
mileage per month at the rate issued on the Point of Sale, POS services contracted with NBRC.
There are numerous incidents per month on each case. I worked over 10 cases a year during my
15 year tenure of employment. ABC demonstrated this pattern of billing for the majority of their
entire caseload of contracts with NBRC.

SUPV- Supervisor                     Rate- $71.81 per hour
BHV - Behavior Instructor            Rate- $42.63 per hour
Mileage - 00T                        Rate- $0.48 per mile

Joshua Swift Chart

Month/Year     SUPV                  BHV           00T
6/12           6                     1
7/12           6                                   30
8/12           4                                   19.92
9/12           4
10/12          6                     2
12/12                                12
1/13                                 40.75
2/13                                 18.5
TOTAL          34                    74.25         69.85 Miles
OVERBILLED $5,622.91


Samuel Erickson Chart

Month/Year     SUPV                  BHV           00T
10/12          7                     25.75         191.9
11/12          2                     4             105
12/12          7                     1             28.98
1/13           6                                   29.99
TOTAL          22                    30.75         355.87 Miles
OVERBILLED $3,061.51
Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 57 of 58
Case 3:15-cv-01188-EDL Document 129 Filed 03/26/19 Page 58 of 58
